Name: COMMISSION REGULATION (EC) No 1040/95 of 10 May 1995 laying down further transitional measures for the management of base areas in Spain
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic policy;  Europe;  agricultural policy;  European construction;  farming systems
 Date Published: nan

 No L 106/4 I EN I Official Journal of the European Communities 11 . 5. 95 COMMISSION REGULATION (EC) No 1040/95 of 10 May 1995 laying down further transitional measures for the management of base areas in Spain sown with oilseeds ; whereas it would be appropriate to penalize oilseed producers for causing this breach ; whereas there was no significant increase in the area sown with other arable crops ; whereas it would be inequitable to penalize producers of other arable crops for the breach caused by oilseed producers ; Whereas those producers who traditionally did not produce oilseeds should transfer production back to their traditional pattern ; whereas the application of the special set-aside referred to in Article 2 (6) of Regulation (EEC) No 1765/92 to oilseed producers would encourage the re-establishment of the traditional pattern ; whereas whilst it would be inappropriate to exonerate oilseed producers from this penalty, it would be inappropriate to penalize producers who do not cultivate oilseeds in 1995/96 in this manner ; Whereas the provisions of this Regulation will affect the arable crop sowings and set-aside made in respect of the 1995/96 marketing year ; whereas this Regulation should enter into force at the earliest possible date ; Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by the Act of Accession of Austria, Finland and Sweden and Council Regulation (EC) No 3290/94 (2), and in particular Articles 12 and 16 thereof, Whereas Article 2 (6) of Regulation (EEC) No 1765/92 provides for a reduction in the eligible area for compensa ­ tory payments and special set-aside without compensation where the sum of the areas for which aid is claimed by producers exceeds the regional base area ; Whereas Article 16 of Regulation (EEC) No 1765/92 provides for special measures to facilitate the transition from the system in force to that established by that Regu ­ lation, in particular if the introduction of this system gives rise to substantial difficulties in respect of certain products ; Whereas until the end of the transitional period in 1994/95, special conditions were applied in respect of oilseeds in Spain , under the terms of the Act of Accession of Spain and Portugal ; whereas these special conditions were favourable to producers of oilseeds and made the production of these crops more attractive than the production of other arable crops ; Whereas the severe drought prevalent in Spain during 1994 necessitated restrictions on the use of water for the irrigation of crops ; whereas there was a transfer of the type of production on irrigated land in the Regadio from non-arable crops such as rice, cotton and tomatoes to less hydraulically demanding crops, especially oilseeds ; Whereas the combination of the favourable conditions available to oilseed producers and the effects of the drought has resulted in the area for which applications were made for compensatory payments, including set ­ aside, exceeding the regional base area of the Regadio ; Whereas for the reasons set out above, the breach of the regional base area resulted from the abnormally large area HAS ADOPTED THIS REGULATION : Article 1 In the marketing year 1994/95, Article 2 (6) of Regulation (EEC) No 1765/92 shall not apply in respect of the area planted with cereals, proteins, linseed, the related compul ­ sory set-aside and all voluntary set-aside in the Spanish regional base area 'Regadio' as referred to in Commission Regulation (EC) No 1098/94 (3). Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 121 , 12. 5. 1994, p. 12. 11 . 5. 95 EN Official Journal of the European Communities No L 106/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 May 1995. For the Commission Franz FISCHLER Member of the Commission